DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows:

IN THE CLAIMS:
(Currently Amended) A method for tracking, comprising: 
obtaining, from an imaging device supported by a carrier of an unmanned aerial vehicle (UAV), an infrared image and a visible image; 
obtaining a combined image based on the infrared image and the visible image, including: 
applying, based on a first parameter and a second parameter, at least one of visible features of the visible image to the infrared image to generate the combined image, 
controlling at least one of the UAV, the carrier, or the imaging device to track the identified target; 
wherein: 
the visible features of the visible image are sorted in a rank of prominence from high to low or low to high, prominence of a feature being positively correlated to at least one of a size of the feature or obviousness of an edge of the feature; 
the first parameter controls selecting, from the visible features of the visible image, N visible features of highest prominence in the rank as the visible features to be applied to the infrared image, a value of N being positively correlated to a value of the first parameter; and 
the second parameter controls an intensity of the visible features to be applied to the infrared image, the intensity of the visible features to be applied to the infrared image being positively correlated to a value of the second parameter.
  
2. 	(Previously Presented) The method of claim 1, wherein obtaining the combined image further comprises: 
processing the infrared image to extract infrared features; 
processing the visible image to extract the visible features; 
matching the infrared image and the visible image based on the infrared features and the visible features; and 
applying the at least one of the visible features to the infrared image to generate the combined image further based on the matching.  

3. 	(Original) The method of claim 2, wherein the infrared features comprise an infrared outer contour and the visible features comprise a visible outer contour, and wherein matching the infrared image and the visible image comprises aligning the infrared outer contour with the visible outer contour.  

4. 	(Canceled)  

5. 	(Canceled) -3-Application No. 16 728,448 Attorney Docket No. 00203.1477.OQUS  

6. 	(Original) The method of claim 1, wherein identifying the target in the combined image comprises obtaining target information from a remote terminal and identifying the target based on the target information.  

7. 	(Original) The method of claim 1, wherein generating the control signals for tracking the identified target comprises determining whether to control the UAV, the carrier, or the imaging device based on a current configuration of the UAV, the carrier, or the imaging device.  

8. 	(Original) The method of claim 1, wherein generating the control signals for tracking the identified target comprises detecting a deviation of the target from a predetermined configuration and generating the control signals for substantially correcting the deviation.  

9. 	(Currently Amended) An unmanned aerial vehicle (UAV), comprising: 
a carrier; 
a memory that stores one or more computer-executable instructions; and 
one or more processors configured to access the memory and execute the computer- executable instructions to perform a method comprising: 
obtaining, from an imaging device supported by the carrier, an infrared image and a visible image; 
obtaining a combined image based on the infrared image and the visible image, including: -4-Application No. 16/728,448 Attorney Docket No. 00203.1477.00 US 
applying, based on a first parameter and a second parameter, at least one of visible features of the visible image to the infrared image to generate the combined imag
identifying a target in the combined image; and 
controlling at least one of the UAV, the carrier, or the imaging device to track the identified target; 
wherein: 
the visible features of the visible image are sorted in a rank of prominence from high to low or low to high, prominence of a feature being positively correlated to at least one of a size of the feature or obviousness of an edge of the feature; 
the first parameter controls selecting, from the visible features of the visible image, N visible features of highest prominence in the rank as the visible features to be applied to the infrared image, a value of N being positively correlated to a value of the first parameter; and 
the second parameter controls an intensity of the visible features to be applied to the infrared image, the intensity of the visible features to be applied to the infrared image being positively correlated to a value of the second parameter.  

10. 	(Previously Presented) The UAV of claim 9, wherein obtaining the combined image comprises: 
processing the infrared image to extract infrared features; -5-Application No. 16 728,448 Attorney Docket No. 00203.1477.OQUS 
processing the visible image to extract the visible features; 
matching the infrared image and the visible image based on the infrared features and the visible features; and 
applying the at least one of the visible features to the infrared image to generate the combined image further based on the matching.  

11. 	(Original) The UAV of claim 10, wherein the infrared features comprise an infrared outer contour and the visible features comprise a visible outer contour, and wherein matching the infrared image and the visible image comprises aligning the infrared outer contour with the visible outer contour.  

12. 	(Canceled)  

13. 	(Original) The UAV of claim 9, wherein generating the control signals for tracking the identified target comprises determining whether to control the UAV, the carrier, or the imaging device based on a current configuration of the UAV, the carrier, or the imaging device.  

14. 	(Original) The UAV of claim 9, wherein generating the control signals for tracking the identified target comprises detecting a deviation of the target from a predetermined configuration and generating the control signals for substantially correcting the deviation.  

15. 	(Currently Amended) A tracking system, comprising: -6-Application No. 16 728,448 Attorney Docket No. 00203.1477.OQUS 
a memory that stores one or more computer-executable instructions; and 
one or more processors configured to access the memory and execute the computer- executable instructions to perform a method comprising: 
obtaining, from an imaging device supported by a carrier of an unmanned aerial vehicle (UAV), an infrared image and a visible image; 
obtaining a combined image based on the infrared image and the visible image, including: 
applying, based on a first parameter and a second parameter, at least one of visible features of the visible image to the infrared image to generate the combined imag
identifying a target in the combined image; and 
controlling at least one of the UAV, the carrier, or the imaging device to track the identified target; 
wherein: 
the visible features of the visible image are sorted in a rank of prominence from high to low or low to high, prominence of a feature being positively correlated to at least one of a size of the feature or obviousness of an edge of the feature; 
the first parameter controls selecting, from the visible features of the visible image, N visible features of highest prominence in the rank as the visible features to be applied to the infrared image, a value of N being positively correlated to a value of the first parameter; and -7-Application No. 16 728,448 Attorney Docket No. 00203.1477.OQUS 
the second parameter controls an intensity of the visible features to be applied to the infrared image, the intensity of the visible features to be applied to the infrared image being positively correlated to a value of the second parameter.  

16. 	(Previously Presented) The system of claim 15, wherein obtaining the combined image comprises: 
processing the infrared image to extract infrared features; 
processing the visible image to extract the visible features; 
matching the infrared image and the visible image based on the infrared features and the visible features; and 
applying the at least one of the visible features to the infrared image to generate the combined image further based on the matching.  

17. 	(Original) The system of claim 16, wherein the infrared features comprise an infrared outer contour and the visible features comprise a visible outer contour, and wherein matching the infrared image and the visible image comprises aligning the infrared outer contour with the visible outer contour.  

18. 	(Canceled)  

19. 	(Original) The system of claim 15, wherein generating the control signals for tracking the identified target comprises determining whether to control the UAV, the carrier, or the imaging device based on a current configuration of the UAV, the carrier, or the imaging device.  

20. 	(Original) The system of claim 15, wherein generating the control signals for tracking the identified target comprises detecting a deviation of the target from a predetermined configuration and generating the control signals for substantially correcting the deviation.  

21. 	(Canceled)  

22. 	(Canceled)

These claims have been renumbered claims 1 through 16.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Renumbered claims 1 through 16 have been allowed over the prior art.

The examiner is allowing the added amended limitations as neither Zang (WO 2016015251 A1), Fugen (CN 104134208 B), nor Johnson (U.S. Pub. No. 2017/0061663 A1), recite sorting visible features in a rank of prominence from high to low or low to high, prominence of a feature being positively correlated to at least one of a size of the feature or obviousness of an edge of the feature. Furthermore, neither reference mentions selecting, from the visible features of the visible image, N visible features of highest prominence in the rank as the visible features to be applied to the infrared image, a value of N being positively correlated to a value of the first parameter. These limitations are neither an obvious variation of these prior art references.

Finally, the examiner does believe that the prior art references do teach some parts of added limitations such as:

controlling at least one of the UAV, the carrier, or the imaging device to track the identified target, “receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV” (Zang: Summary of the Invention – 4th paragraph).

Nevertheless, the examiner is allowing the limitations of renumbered claims 1-16 for the reasons mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667        


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667